Citation Nr: 0817458	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-10 760A
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to death pension benefits for the veteran's 
child.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1974 to 
April 1977.  He died in July 2005.  The appellant is the 
custodian of the veteran's minor child.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination of the 
VARO in Waco, Texas, that denied entitlement to the benefit 
sought.  


FINDING OF FACT

The income of the veteran's child (Social Security 
Administration benefits) exceeds the maximum annual rate of 
improved death pension for a surviving child.  


CONCLUSION OF LAW

The criteria for an award of VA death pension benefits have 
not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.324, 3.271, 3.272 (2007).  









REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA essentially describes VA's duties to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

As will be discussed below, the claim of entitlement to death 
pension benefits as the surviving child of the veteran is 
being denied as a matter of law.  In VAOPGCPREC-5-2004 
(2004), VA's Office of General Counsel held that the VCAA 
does not require either notice or assistance when the claim 
cannot be substantiated under the law or based upon the 
application of the law to undisputed facts.  Similarly, the 
Court has held that the VCAA is not for application to 
matters in which the law, and not the evidence, is 
dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  

In any event, the record shows the RO informed the appellant 
of the information and evidence needed to substantiate her 
claim in an October 2005 communication.  The record shows the 
appellant has been given an opportunity to provide evidence 
and argument in support of her claim.  

Background and Analysis

VA law provides for pension payments for the surviving child 
of a wartime veteran providing the surviving child's income, 
or the income of the surviving child and any person who is 
legally responsible for the child's support, does not exceed 
certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. §§ 3.3, 3.24.  

Pertinent regulations provide that improved death pension 
benefits will not be granted to individuals whose countable 
annual income exceeds applicable income limitations.  Under 
the provisions of 38 C.F.R. § 3.271, payments of any kind 
from any source shall be counted as income during the 12 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income from 
the Social Security Administration is not excluded under 
38 C.F.R. § 3.272.  

In other words, the maximum amount of death pension an 
otherwise qualifying child can be paid is set yearly by 
statute and implementing regulation.  Any countable income of 
the child during the year will reduce the pension benefits, 
dollar for dollar, by the amount of income.  Thus, if the 
child's annual income exceeds the maximum payable rate, the 
entire amount is offset, and that child is not entitled to 
any death pension benefits.  

In this case, the veteran died in July 2005.  The appellant 
filed a claim of entitlement to death pension benefits on 
behalf of the veteran's child who was born in November 1996.  

Information obtained from the Social Security Administration 
in February 2006 reveals that the appellant would receive a 
check for $2,775 around November 13, 2005, for money owed the 
veteran's child between July 2005 and October 2005.  It was 
indicated the appellant would receive $630 each month 
thereafter.  The rates of death pension benefits are 
published in tabular form in Appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21.  Effective December 1, 2004, 
the maximum allowable rate for a surviving child was $1,734.  

Effective December 1, 2005, the maximum allowable rate for a 
surviving child was $1,806.  See BVA Manual, Improved Death 
Pension Rate Table.  The Social Security Administration 
benefits constitute income and this income is countable 
income under the improved pension program.  

The Board recognizes that the appellant's income from all 
sources for her and her child may well fall short of 
providing for all the child's needs.  However, the Board is 
bound by the noted income limitations which have the force of 
regulation, and the Board has no authority to disregard that.  
Further, the Board lacks the legal authority to grant the 
benefit the appellant seeks.  The law is dispositive, and the 
claim must therefore be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to death pension benefits for the veteran's child 
is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


